[Cite as State v. Johnson, 2012-Ohio-1230.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                               :

        Plaintiff-Appellee                                  :        C.A. CASE NO.        24288

v.                                                          :        T.C. NO.      10CR2139

DUSTIN W. JOHNSON                                           :         (Criminal appeal from
                                                                       Common Pleas Court)
        Defendant-Appellant                                 :

                                                            :

                                              ..........

                                              OPINION

                         Rendered on the             23rd         day of         March    , 2012.

                                              ..........

JOHNNA M. SHIA, Atty. Reg. No. 0067685, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

SCOTT A. ASHELMAN, Atty. Reg. No. 0074325, 703 Liberty Tower, 120 West
Second Street, Dayton, Ohio 45402
     Attorney for Defendant-Appellant

                                              ..........

DONOVAN, J.

        {¶ 1}     Defendant-appellant Dustin W. Johnson appeals his conviction and

sentence for two counts of burglary (occupied structure), in violation of R.C.

2911.12      (A)(3),    a   felony     of     the   third       degree;    one   count   of   burglary
                                                                                       2

(habitation/person is or likely is present), in violation of R.C. 2911.12(A)(2), a felony

of the second degree; and one count of grand theft (firearm), in violation of R.C.

2913.02(A)(1), a felony of the third degree.

        {¶ 2}     Johnson filed a timely notice of appeal with this Court on October 5,

2010.

        {¶ 3}     The incident which forms the basis for the instant appeal occurred on

June 12, 2010, when Johnson broke into the Huber Heights, Ohio residence of

Kathy Flayer. Upon entering the residence, Johnson cut himself on broken glass

and left a considerable amount of blood on the floor. In an attempt to destroy his

DNA, Johnson poured numerous cleaning products on the floor, including Drano

and Clorox, doing a great deal of damage to the interior of Flayer’s residence in the

process.        Johnson also stole a firearm from Flayer’s residence.        While the

burglary of Flayer’s home was being investigated, Johnson also burglarized the

residence of Linda Harris in Vandalia, Ohio, wherein he kicked down a door to gain

entry and stole jewelry. At the time that he committed the two burglaries, Johnson

was on probation in Montgomery County Case No. 2008-CR-1032.

        {¶ 4}     On August 12, 2010, Johnson was indicted for two counts of burglary

(occupied structure), one count of burglary (habitation/person is or likely is present),

and one count of grand theft (firearm). At his arraignment on August 17, 2010,

Johnson stood mute, and the trial court entered pleas of not guilty on his behalf.

On September 16, 2010, Johnson pled guilty to all of the counts in the indictment.

Johnson also agreed to pay $750.00 in restitution to Harris, $250.00 in restitution to

Flayer, and $18,409.07 to Grange Insurance Company. Grange was the insurer of
                                                                                     3

Flayer’s residence who ultimately bore the costs of repairing the damage caused

during the burglary. At the plea hearing, the trial court noted that it could not order

restitution to a third-party insurance company “unless it’s otherwise agreed to.”

Upon conferring with his counsel, Johnson agreed on the record to be responsible

for the restitution to Grange as part of the plea agreement. Additionally, the plea

form that Johnson signed included an agreement that Grange would receive

restitution in the amount of $18,409.07. Not only did Johnson not object to the

order of restitution, he agreed to it. At the sentencing hearing held on September

30, 2010, the trial court imposed an aggregate sentence of seven years in prison.

       {¶ 5}    It is from this judgment that Johnson now appeals.

       {¶ 6}    Johnson’s sole assignment of error is as follows:

       {¶ 7}    “THE TRIAL COURT ABUSED ITS DISCRETION AND ACTED

BYOND THE SCOPE OF ITS SENTENCING AUTHORITY, PURSUANT TO O.R.C.

§   2929.18.     WHEN      IT   ORDERED      DEFENDANT-APPELLANT            TO    PAY

RESTITUTION TO A THIRD-PARTY.”

       {¶ 8}    In his sole assignment, Johnson contends that the trial court abused

its discretion when it ordered him to pay restitution of $18,409.07 to Grange

Insurance Company. Specifically, Johnson argues that under R.C. 2929.18(A)(1),

Grange is not a “victim” as defined by statute, but rather a third-party who is not

entitled to restitution.

       {¶ 9}    A trial court, when “imposing a sentence upon an offender for a

felony” may impose financial sanctions, including “[r]estitution * * * in an amount

based on the victim’s economic loss.” R.C. 2929.18(A)(1).      “The statute sets forth
                                                                                        4

four possible payees to whom the court may order restitution to be paid: the victim

or survivor of the victim, the adult probation department that serves the county on

behalf of the victim, the clerk of courts, and ‘another agency designated by the

court,’ such as the crime victims’ reparations fund. (Citations omitted).” State v.

Wilson, 2d Dist. Montgomery No. 23167, 2010-Ohio-109, ¶ 20.                  “The fourth

category of payee, another agency designated by the court, at a minimum consists

of entities that ‘paid the victim for the economic loss caused by the crime.’ * * * (i.e.,

crime victims’ reparations fund.)”      State v. Brinson, 2d Dist. Montgomery No.

22925, 2009-Ohio-5040, ¶ 8, quoting State v. Bartholomew, 119 Ohio St. 3d 359,

2008-Ohio-4080, 894 N.E.2d 307, ¶ 12.           An economic loss is “any economic

detriment suffered by a victim as a direct and proximate result of the commission of

an offense and includes any loss of income * * * [and] any property loss. * * * .”

R.C. 2929.01(L). “Therefore, trial courts have not abused their discretion if

restitution is ordered to another agency that paid for any loss of income, [or]

property loss suffered by the victim.” Brinson, supra.

       {¶ 10} R.C. 2930.01(H)(1) defines a victim as a “person who is identified as

the victim of a crime * * *     in a police report or in a complaint, indictment, or

information that charges the commission of a crime and provides the basis for the

criminal prosecution * * * and subsequent proceedings to which this chapter makes

reference.” R.C. 2743.51 defines a victim as “a person who suffers personal injury

or death as a result of * * * [c]riminally injurious conduct.” Black’s Law Dictionary

defines “victim” in part as the “person who is the object of a crime or tort, as the

victim of a robbery is the person robbed.” (6th Ed. 1990), 1567.
                                                                                     5

       {¶ 11} We have held that a trial court abuses its discretion when it orders

restitution that does not bear a reasonable relationship to the actual financial loss

suffered. State v. Williams, 34 Ohio App. 3d 33, 516 N.E.2d 1270 (2d Dist. 1986).

Therefore, we generally review a trial court’s order of restitution under an abuse of

discretion standard. See, e.g., State v. Naylor, 2d Dist. Montgomery No. 24098,

2011-Ohio-960, ¶22. However, when a trial court is asked to determine to whom

restitution can be awarded pursuant to R.C. 2929.18(A)(1), we review the decision

of the court utilizing a de novo standard of review.

       {¶ 12} We have held that an insurance company is not a proper third-party

payee under R.C. 2929.18(A)(1). State v. Colon, 185 Ohio App. 3d 671, 675,

2010-Ohio-492, 925 N.E.2d 212 (2d Dist.). We reiterated this holding in State v.

Kiser, 2d Dist. Montgomery No. 24419, 2011-Ohio-5551, wherein a bank

reimbursed its customer whose credit card was stolen and used without her

permission. We found that the bank was not a “victim” under R.C. 2929.18(A)(1),

and the trial court erred as a matter of law when it awarded restitution to the bank to

be paid by the defendant. Id. We noted in Kiser that the bank was not identified in

the indictment as the victim, nor was the bank the object of the defendant’s

offenses. Id. Although an agreement had been struck between the State and the

defendant to make restitution, the agreement did not encompass the bank. Id.

       {¶ 13} Unlike the restitution agreement in Kiser, the agreement between the

State and Johnson in the instant case specifically contemplated the payment of

restitution to Grange for the amount it paid to repair the interior of Flayer’s

residence. The agreement was discussed in the following exchange between the
                                                                                     6

trial court and the parties at the plea hearing:

       The State: Yes, Your Honor. I would also like to indicate Grange

       Insurance as a third party payee for restitution indicated that on the

       plea form with amount to be paid to that third party, as well.

       The Court: One thing we need to check. It’s been a while since I

       looked at the law regarding restitution and there was a quirk in the law

       regarding unless it’s, I guess, if it’s part of the plea agreement, then so

       be it if it’s part of the plea agreement.

       The State: That was my understanding. That’s why I put it in the form.

       The Court: I think the law is, unless it’s otherwise agreed to, I believe

       the court would not have the ability to order restitution to a third party

       insurance company.

       The State: That’s correct.

       The Court: But this agreement is.

       Defense Counsel: That’s my understanding, yes. But, may I inquire

       or will the Court inquire.

       The Court: Please, go ahead and make sure your client understands.

       (Off-the-record discussion.)

       Defense Counsel: Thank you for that opportunity.          Yes, we agree

       with that. Yes, he understands.

       The Court: Leslie, add to the plea agreement agreed restitution in the

       amount of?

       The State: $18,409.07.
                                                                                       7

       The Court: To?

       The State: Grange Insurance.

       The Court: Grange Insurance.           So, Mr. Johnson, is this your

       understanding of the plea bargain?

       Defendant: Yes, Your Honor.

       {¶ 14} As is clear from the exchange above, Johnson not only orally agreed

to pay restitution to Grange, a known third-party claimant, but also acquiesced to

the inclusion of the restitution agreement in the plea form that he voluntarily signed.

 Unlike our decisions in Colon and Kiser, there was a specific agreement between

the State and Johnson for restitution to Grange.              The language of R.C.

2929.18(A)(1) does not specifically restrict the parties from agreeing to an award of

restitution that is not provided for in the statute. State v. Stewart, 3rd Dist. Wyandot

No. 16-08-11, 2008-Ohio-5823. “By agreeing to the restitution award in exchange

for pleading guilty, he received the benefit of his bargain:” a reduced sentence. Id.

We note that in Stewart, the Third District held that the trial court did not err when it

ordered the defendant to pay restitution to the county sheriff’s office when the

restitution award was made pursuant to an express plea agreement between the

State and the defendant.

       {¶ 15} Accordingly, we find that R.C. 2929.18(A)(1) does not prohibit an

award of restitution to an insurance company when the award is made pursuant to

the express plea agreement between the State and the defendant. Upon review,

we conclude that the trial court did not err when it ordered Johnson to pay

restitution to Grange Insurance Company.
                                                                          8

       {¶ 16} Johnson’s sole assignment of error is overruled.

       {¶ 17} Johnson’s sole assignment of error having been overruled, the

judgment of the trial court is affirmed.

                                      ..........

GRADY, P.J. and HALL, J., concur.

Copies mailed to:

Johnna M. Shia
Scott A. Ashelman
Hon. Dennis J. Langer